     Case 3:18-cv-00336-MMD-WGC Document 62 Filed 07/08/20 Page 1 of 1


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6      FRANK ZANINI,                                 Case No. 3:18-cv-00336-MMD-WGC

7                                   Petitioner,                        ORDER
              v.
8
       WARDEN BAKER, et al.,
9
                                Respondents.
10

11           Respondents filed an unopposed motion for enlargement of time (first request)

12    (ECF No. 61). The Court finds good cause exists to grant the motion.

13           It therefore is ordered that Respondents' unopposed motion for enlargement of

14    time (first request) (ECF No. 61) is granted. Petitioner will have up to and including August

15    6, 2020, to file a reply to Petitioner's opposition to the motion to dismiss (ECF No. 58).

16           DATED THIS 8th day of July 2020.

17

18
                                                        MIRANDA M. DU
19                                                      UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28
